

Exhibit 10.1




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of October 9, 2006 (the “Effective Date”), between Ethanex Energy, Inc. (the
“Company”), and David J. McKittrick, an individual (the “Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the positions of
Executive Vice President and Chief Financial Officer;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement. The Company and Executive agree
that Executive is employed “at will” which means that the employment
relationship may be terminated by either party at any time, for any reason or no
reason, subject to the provisions of Section 11 below. The Executive affirms
that no obligation exists between the Executive and any other entity which would
prevent or impede the Executive’s immediate and full performance of every
obligation of this Agreement.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the positions of Executive Vice President and Chief Financial
Officer of a public company, which may include, but are not limited to,
management of the Company’s financial affairs, information technology functions
and legal functions, unless and until otherwise instructed by the Company. The
Executive agrees to devote to the Company substantially all of his working time,
skill, energy and best business efforts during the term of his employment with
the Company, and the Executive shall not engage in business activities outside
the scope of his employment with the Company if such activities would detract
from or interfere with his ability to fulfill his responsibilities and duties
under this Agreement or require substantial amounts of his time or of his
services. The Company consents to Executive’s continued membership on the Boards
of Directors of Wellman, Inc. and Hamilton Beach/Proctor Silex and the Board of
Trustees of Hampden-Sydney College. While you will not be a formal member of the
Board of Directors it is the Company’s expectation that you will be an active
participant in all Board meetings and other Board affairs.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every future
business opportunity presented to the Executive that arises within the scope of
the Business of the Company (as defined below) and would be feasible for the
Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account.


4. Hours of Work. The Executive’s normal days and hours of work shall coincide
with the Company’s regular business hours. The nature of the Executive’s
employment with the Company requires flexibility in the days and hours that the
Executive must work, and may necessitate that the Executive work on other or
additional days and hours.


 
 

--------------------------------------------------------------------------------

 
 
5. Location. The locus of the Executive’s employment with the Company shall be
Richmond, Virginia and any other locus where the Company now or hereafter has a
business facility. The Executive will travel to the Company’s office in Basehor,
Kansas and elsewhere from time to time as necessary to fulfill his duties.


6. Compensation.


(a) Base Salary. During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata bi-weekly payments of the annual salary of $190,000, less
all applicable taxes and other appropriate deductions.


(i) Upon successful completion of financing in such amount as is sufficient, in
the opinion of the Company’s Board of Directors (the “Board”), to enable the
Company to finance the acquisition or construction of the Company’s initial
operating ethanol producing facility (the “Initial Ethanol Facility”), the
Executive’s annual base salary shall be increased to $210,000.


(ii) The Executive’s base salary shall be increased to $250,000 at such time as
the Initial Ethanol Facility becomes operational, either through the start of
revenue producing activities of a newly constructed plant or through the
acquisition of an existing operational plant.


The Compensation Committee (the “Compensation Committee”) of the Board shall
also review the Executive’s base salary annually and shall make a recommendation
to the Board as to whether such base salary should be increased but not
decreased, which decision shall be within the Board’s sole discretion.


(b) Annual Bonus. During the term of this Agreement, the Executive shall be
entitled to an annual bonus of up to 50% of his base salary (considered at the
end of the period for which the bonus is being calculated) the actual amount of
which bonus shall be determined according to achievement of performance-related
financial and operating targets established annually for the Company and the
Executive by the Compensation Committee (or by the independent members of the
Board if there exists no Compensation Committee). Such performance targets for
each fiscal year shall be adopted by the Compensation Committee promptly after
the end of the prior fiscal year, but in no event later than March 31st of the
current fiscal year (except for fiscal year 2006, the performance targets for
which shall be adopted within 45 days after the Effective Date). Each annual
bonus shall be paid by the Company to the Executive promptly after the first
meeting of the Board following the completion of the annual audit, which meeting
shall occur on or about April 15th of each year.


(c) The Executive’s salary and bonus for 2006 shall be paid pro rata for the
portion of the year he is an employee.


7. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement of any reasonable expenses paid or incurred by him
in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by the Executive for
payment of reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts or such other supporting documentation in such form
and containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses. Without
limiting the foregoing, the Company shall, upon the Executive’s written request,
provide the Executive with reasonable temporary office facilities in Richmond,
Virginia, which may include, but is not limited to, computers, telephones, and
administrative assistance as may be necessary for the effective performance of
the Executive’s duties and responsibilities.


 
 

--------------------------------------------------------------------------------

 
 
8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 20 vacation days, per year. The Executive shall
be entitled to carry over any accrued, unused vacation days from year to year
without limitation.


9. Stock Options and Restricted Shares. The Company hereby agrees that the
Executive shall be granted a non-qualified stock option and restricted shares on
the terms and conditions hereinafter stated:


(a) Grant of Options. On the Effective Date, the Company will grant the
Executive an option to purchase an aggregate of 1,500,000 shares of the
Company’s common voting stock (the “Option”) under the Company’s 2006 Stock
Option Plan (the “Stock Option Plan”). Such grant shall be evidenced by an
Option Agreement as contemplated by the Stock Option Plan. In subsequent years
the Executive shall be eligible for such grants of Options and other permissible
awards (collectively with Options and Restricted Shares, “Awards”) under the
Stock Option Plan as the Compensation Committee or the Board shall determine.


(b) Option Price; Term. The per share exercise price of the Option shall be the
fair market value per share of Company common voting stock on the Effective Date
as determined by the closing sale price of Company common stock on the OTC
Bulletin Board on the date immediately preceding the Effective Date. The term of
the Option shall be ten years from the date of grant.


(c) Option Vesting and Exercise. Twenty-five percent (25%) of the Option shall
be vested and exercisable on the first anniversary of the grant of the Option.
Thereafter, the balance of the Options shall be vested and become exercisable in
monthly installments over the next 24 months that the Executive is employed with
the Company.


(d) Grant of Restricted Shares. On the Effective Date, the Company will grant
the Executive a restricted stock award of 1,000,000 shares of the Company’s
common voting stock (the “Restricted Shares”) under the Stock Option Plan. Such
grant shall be evidenced by a Restricted Stock Agreement as contemplated by the
Stock Option Plan.


(e) Restricted Share Vesting and Disposition. Twenty-five percent (25%) of the
Restricted Shares shall be vested six months after the Effective Date.
Thereafter, the balance shall be vested in monthly installments over the next 30
months that the Executive is employed with the Company. During the Executive’s
employment with the Company, all Restricted Shares, whether vested or not, shall
only be sold or otherwise disposed of with the consent of the Company’s Board of
Directors or if the dollar value of the shares of common stock beneficially
owned by the Executive following such sale or disposition is equal to or exceeds
four times the Executive’s base salary.


(f) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all Awards, whether or not vested, shall immediately expire
effective the date of termination of employment.


 
 

--------------------------------------------------------------------------------

 
 
(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire one month after the termination
of employment.


(iii) If the Executive’s employment is terminated (A) in connection with a
Change of Control, as defined below, (B) by the Company without Cause or (C)
upon death or Disability, as defined below, all unvested Awards shall
immediately vest and become exercisable effective the date of termination of
employment, and, to the extent unexercised, shall expire one year after any such
event.


(g) Payment. The full consideration for any shares purchased by the Executive
upon exercise of the Option shall be paid in cash. 
 
10. Other Benefits.


(a) During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to all of the
Company’s managerial or salaried executive employees.


(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.


(c) The Company shall purchase and maintain traditional directors and officers
liability insurance coverage in the amount of at least $5,000,000 covering the
Company’s officers and directors, including the Executive no later than 30 days
following the Effective Date, provided such coverage is available on
commercially reasonable terms.


(d)  Until such time as Executive becomes covered by Company medical coverage,
the Company shall reimburse Executive for Executive’s medical coverage currently
in place.


11. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executor’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the date of death; provided, that nothing contained in this
paragraph shall be deemed to excuse any breach by the Company of any provision
of this Agreement. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.


 
 

--------------------------------------------------------------------------------

 
 
(b) “Disability.” In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below) this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid base salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of Employment with the Company;
provided, that nothing contained in this paragraph shall be deemed to excuse any
breach by the Company of any provision of this Agreement including any failure
to maintain the long-term disability insurance coverage required pursuant to
Section 10(b)(iv). The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions through the last date of the Executive’s employment with the Company.
For purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three months during any twelve
consecutive months.


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as the occurrence of: (A)
gross neglect, malfeasance or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; (D) a willful and material violation of any provision of Sections 12
and 13 hereof; (E) intentional reckless conduct that is materially detrimental
to the business or reputation of the Company; or (F) material failure, other
than by reason of Disability, to carry out reasonably assigned duties or
instructions consistent with the titles of Executive Vice President and Chief
Financial Officer (provided that material failure to carry out reasonably
assigned duties shall be deemed to constitute Cause only after a finding by the
Board of Directors, or a duly constituted committee thereof, of material failure
on the part of the Executive and the failure to remedy such performance to the
Board’s or the committee’s satisfaction within 30 days after delivery of written
notice to the Executive of such finding).


(ii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, unpaid
pro rata annual bonus and unused vacation days accrued through the Executive’s
last day of employment with the Company. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.


(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board votes to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; (C) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company.


 
 

--------------------------------------------------------------------------------

 
 
(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 11(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title specified in Section 2 above; (C)
any termination of the Executive’s employment by the Company, other than a
termination for Cause, within 12 months after a Change of Control; (D) the
assignment, without the Executive’s consent, to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that he assumed on the Effective Date within 12 months after a Change
of Control; (E) the requirement that the Executive relocate beyond 50 miles of
Richmond, Virginia within 12 months of a Change of Control; or (F) material
breach by the Company of this Agreement.


(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the Company for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason within 30 days of its receipt from
the Executive of such written notice.


(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid base salary, unpaid pro rata annual
bonus and unused vacation days accrued through the Executive’s last day of
employment with the Company; and (B) severance in an amount equal to six month’s
base salary, as in effect immediately prior to the Executive’s termination
hereunder. All payments due hereunder shall be made within 45 days after the
date of termination of the Executive’s employment. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.
 
(iv) The Executive shall have no duty to mitigate his damages.
 
(f) Without “Cause.”
 
(i) By The Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 30 days to the Company. Upon termination by the Executive of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, and unused vacation days accrued through the Executive’s last day
of employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.


 
 

--------------------------------------------------------------------------------

 
 
(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 30
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (A) any earned but unpaid base salary, unpaid pro
rata annual bonus and unused vacation days accrued through the Executive’s last
day of employment with the Company and (B) severance in an amount equal to six
month’s base salary, as in effect immediately prior to the Executive’s
termination hereunder. All payments due hereunder shall be made within 45 days
after the date of termination of the Executive’s employment. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
12. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients, business partners or customers (“Confidential
Information”). The term “Confidential Information” includes information or
material that has actual or potential commercial value to the Company, its
affiliates and/or its clients, business partners or customers and is not
generally known to and is not readily ascertainable by proper means to persons
outside the Company, its affiliates and/or its clients or customers.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients, business partners or customers, the Executive agrees to keep
strictly confidential and not use for his personal benefit or the benefit to any
other person or entity (other than the Company) the Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, consultants, co-venturers and/or joint venture candidates
of the Company, its affiliates or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees, consultants
and/or co-venturers of the Company, its affiliates and/or its clients or
customers; (iii) non-public information proprietary to the Company, its
affiliates and/or its clients or customers, including, without limitation, cost
information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans (for current
and proposed facilities), markets and marketing methods, advertising and
marketing strategies, administrative procedures and manuals, the terms and
conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) proprietary technical information concerning products and
services of the Company, its affiliates and/or its clients, business partners or
customers, including, without limitation, product data and specifications,
diagrams, flow charts, know how, processes, designs, formulae, inventions and
product development; (v) lists of and/or information concerning applicants,
candidates or other prospects for employment, independent contractor or
consultant positions at or with any actual or prospective customer or client of
Company and/or its affiliates, any and all confidential processes, inventions or
methods of conducting business of the Company, its affiliates and/or its
clients, business partners or customers; (vi) acquisition or merger targets;
(vii) business plans or strategies, data, records, financial information or
other trade secrets concerning the actual or contemplated business, strategic
alliances, policies or operations of the Company or its affiliates; or (viii)
any and all versions of proprietary computer software (including source and
object code), hardware, firmware, code, discs, tapes, data listings and
documentation of the Company; or (ix) any other confidential information
disclosed to the Executive by, or which the Executive is otherwise obligated
under a duty of confidence to, the Company, its affiliates, clients, business
partners, or customers.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.


13. Non-Competition And Non-Solicitation.
 
(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the
Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the Mid-West (the “Geographic Boundary”) (to the extent the Company
comes to own or operate any material asset in other areas of the United States
during the term of the Executive’s employment, the definition of Geographic
Boundary shall be automatically expanded to cover such other areas), and that
the Geographic Boundary, scope of prohibited competition, and time duration set
forth in the non-competition restrictions set forth below are reasonable and
necessary to maintain the value of the Confidential Information of, and to
protect the goodwill and other legitimate business interests of, the Company,
its affiliates and/or its clients or customers.


(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than one percent (5%) of
the outstanding voting shares of any publicly held company), or whether on the
Executive’s own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Executive’s employment with the Company and for a period
equal to the greater of (i) one year (two years, if termination of this
Agreement or of Executive’s employment is pursuant to Section 11(f)(i) hereof)
following the termination of this Agreement or of the Executive’s employment
with the Company or (ii) the period during which the Executive continues to
receive his base salary pursuant to Sections 11(e) or 11(f)(ii) of this
Agreement following the termination of this Agreement and of the Executive’s
employment, in the Geographic Boundary:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company. The “Business of the Company” is defined as the development and
production of ethanol and other alternatives to petroleum-based fuels within the
Geographic Boundary.


(ii) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement.


(iii) Attempt in any manner to solicit or accept from any customer of the
Company, with whom the Executive had significant contact during the term of the
Agreement, business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company,
or if any such customer elects to move its business to a person other than the
Company, provide any services (of the kind or competitive with the Business of
the Company) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.


(iv) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including; without limitation, any supplier,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.


14. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in
Basehor, Kansas. The arbitration shall proceed in accordance with the National
Rules for the Resolution of Employment Disputes of the AAA in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
The arbitration shall be conducted by one arbitrator who is a member of the AAA,
unless the parties mutually agree otherwise. The arbitrators shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to them. The arbitrators may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, and any other federal, state, or local law, regulation,
or ordinance, and any common law claims, claims for breach of contract, or
claims for declaratory relief. The Executive acknowledges that the purpose and
effect of this paragraph is solely to elect private arbitration in lieu of any
judicial proceeding he might otherwise have available to him in the event of an
employment-related dispute between him and the Company. Therefore, the Executive
hereby waives his right to have any such employment-related dispute heard by a
court or jury, as the case may be, and agrees that his exclusive procedure to
redress any employment-related claims will be arbitration.


 
 

--------------------------------------------------------------------------------

 
 
15. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


Ethanex Energy, Inc.
14500 Parallel Road
Suite A
Basehor, Kansas
Attn: Albert Knapp, President and Chief Executive Officer
Facsimile: (913) 724-4107
 
If to the Executive:


David J. McKittrick
5111 Cary Street Road
Richmond, Virginia 23226
djmckittrick@comcast.net
Facsimile: (804) 288-2513


Any party may change the address to which communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.


16. Miscellaneous.


(a) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to that State’s principles of conflicts of law.


(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.


(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 12 or 13 of this Agreement, as money
damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 12 or 13 of this Agreement. The Executive and the Company agree that
any pursuit of equitable relief in respect of Sections 12 or 13 of this
Agreement shall have no effect whatsoever regarding the continued viability and
enforceability of Section 14 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(d) Any waiver or inaction by the Company for any breach of this Agreement shall
not be deemed a waiver of any subsequent breach of this Agreement.


(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.
 

        David J. McKittrick  
   
   
    By:   /s/ David J. McKittrick  

--------------------------------------------------------------------------------

   

        Ethanex Energy, Inc.  
   
   
    By:   /s/ Albert Knapp  

--------------------------------------------------------------------------------

Name: Albert Knapp
Title: President & CEO
   




